DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 has been reviewed and are addressed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10424404. Although the claims at issue are not identical, they are not patentably distinct from each other because they use similar language to claim common subject matter, for example, the indicated claims claim common subject matter for conducting appointments across practice groups.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-18 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims  1 and 12 recite  “define a first activity….”, “monitor the information”, “establish a first ten time”, “automatically ascribe a classification…”, “output the classification”, “store the classification”, “provide selection”, “revise….the classification”, “joining the first activity unit and a second activity unit…”, “merging the first activity unit with the second activity unit”, “dividing the first activity into at least at least two activity units”, “outputting the revised classification”, “storing the revised classification”.
The recited limitations, as drafted, under their broadest reasonable interpretation, provide a unique identifies associated with the registration information, receive a communication including the unique identifier and contact information, receive a selection of content to be transmitted, transmit based on the contact information the content. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “passive tracking device”, “processor”, “datable”, “display”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “receive information”, “stores tracking information”, “accessing stored information”, “execute instructions”,, user profile information and external information”, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
paragraph 29 “the classification engine is provided with a sequential and/or continuous stream of user information that is passively tracked. Such information can include sensor data from various sources, such as a pulse monitoring device, one or more accelerometer-related applications (e.g., a pedometer or other motion detecting application), a temperature sensing device, a pulse oximeter and/or a global positioning system ("GPS") device”. Additionally paragraph 34 recites “processor 102 or workstation 104, and preferably include one or more central processing units (CPU) 202 used to execute software code in order to control the operation of information processor 102, read only memory (ROM) 204, random access memory (RAM) 206, one or more network interfaces 208 to transmit and receive data to and from other computing devices across a communication network, storage devices 210 such as a hard disk drive, flash memory, CD-ROM or DVD drive for storing program code, databases and application code, one or more input devices 212 such as a keyboard, mouse, track ball and the like, and a display”.
The claims recite the additional element of “receive information”, “stores tracking information”, “accessing stored information”, “execute instructions”,, user profile information and external information”, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g).
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-11 and 13-18 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being Anticipated over DeVaul  (2008/0162088).
With respect to claim 1 DeVaul teaches a system to classify user activity, the system comprising: 
a passive tracking device (DeVaul paragraph 27 “wearable health status monitor also includes a respiration sensor and can detect and report respiration-related difficulties”);
 a processor configured to receive information from the tracking device (DeVaul paragraph 19 “processors running statistical analysis and classification techniques, and digital communications networks for the remote monitoring of human physiology, activity, and environmental conditions”); 

wherein the processor is configured to execute instructions that cause the processor to: define a first activity unit having a first start time that corresponds to detection of the user being engaged in an activity; monitor the tracking device information, the external information or both (DeVaul paragraph 25 “such as counting different types of steps, determining the period of time spent walking, riding a bicycle, etc…”); 
establish a first end time of the first activity unit using the monitored information; automatically ascribe a classification of the first activity unit; output the classification of the first activity unit to a display of a computing device (DeVaul paragraph 174); 
store the classification of the first activity unit in the database (DeVaul paragraph 149); 
provide a user interface that includes selectable options associated with the first activity unit; revise, in response to at least a received selection of at least one of the selectable options, the classification by: joining the first activity unit and a second 
output the revised classification to a display of a computing device (DeVaul paragraph 27 “display”); and 
store the revised classification in the database (DeVaul paragraph 204). 
Claim 10 is rejected as above.

With respect to claim 2 DeVaul teaches the system of claim 1, wherein the processor is configured to execute instructions that cause the processor to: generate and provide an audit trail that identifies at least a difference between the classification and the revised classification (DeVaul paragraph 128 ror state classification, feature computation typically involves analysis of the signal's dynamic behavior, or how the signal changes over time”). 


With respect to claim 3 DeVaul teaches the system of claim 1, wherein the audit trail is configured for compliance review (DeVaul paragraph 29). 
Claim 12 is rejected as above.

With respect to claim 4 DeVaul teaches the system of claim 1, wherein the first activity unit and the second activity unit are minor activity units, and joining the first activity unit and the second activity unit comprises including both the first activity unit and the second activity unit into a major activity unit (DeVaul paragraph 130). 
Claim 13 is rejected as above.

With respect to claim 5 DeVaul teaches the system of claim 1, wherein the first activity unit and the second activity unit are minor activity units, and merging the first activity unit and the second activity unit comprises reducing the number of activity units to one minor activity unit that comprises the first activity unit and the second activity unit (DeVaul paragraph 220).
Claim 14 is rejected as above. 

With respect to claim 6 DeVaul teaches the system of claim 1, wherein the tracking device information includes at least one of biological information and geolocation information (DeVaul paragraph 29 “GPS location data”). 
Claim 15 is rejected as above.

With respect to claim 7 DeVaul teaches the system of claim 1, wherein the user profile information includes demographic information associated with at least one user (DeVaul paragraph 195). 
Claim 16 is rejected as above.

With respect to claim 8 DeVaul teaches the system of claim 1, wherein the external information includes at least one of schedule information, calendar information and weather information (DeVaul paragraph 152).
Claim 17 is rejected as above. 

With respect to claim 9 DeVaul teaches the system of claim 1, wherein the processor is configured to execute instructions that cause the processor to: define, as a function of a first portion of the tracking information, a baseline representing a condition of a person who is not engaged in activity; and wherein the detection of the user being engaged in an activity is based at least in part on a detection in a change from the baseline (DeVaul paragraph 206).
Claim 18 is rejected as above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626